Exhibit 10.1

 

EXECUTION COPY

 

WAIVER AND AMENDMENT NO. 4
TO THE CREDIT AGREEMENT

 

Dated as of April 1, 2011

 

WAIVER AND AMENDMENT NO. 4 TO THE CREDIT AGREEMENT (this “Amendment”) among
GEOKINETICS HOLDINGS USA, INC., a Delaware corporation (the “Borrower”), the
banks, financial institutions and other institutional lenders parties to the
Credit Agreement referred to below (collectively, the “Lenders”) and ROYAL BANK
OF CANADA, as agent (the “Agent”) for the Lenders.

 

PRELIMINARY STATEMENTS:

 

(1)                                  The Borrower, the Lenders and the Agent
have entered into a Credit Agreement dated as of February 12, 2010 (as amended
by Amendment No. 1 to the Credit Agreement dated as of June 30, 2010, Waiver and
Amendment No. 2 to the Credit Agreement dated as of October 1, 2010 and Waiver
and Amendment No. 3 to the Credit Agreement dated as of December 13, 2010 and as
otherwise amended, supplemented or otherwise modified through the date hereof,
the “Credit Agreement”).  Capitalized terms not otherwise defined in this
Amendment have the same meanings as specified in the Credit Agreement.

 

(2)                                  The Borrower has requested a waiver, solely
for the period commencing on the date of this Amendment through April 15, 2011
(the “Waiver Termination Date”), of any Default or Event of Default resulting
from the failure by the Loan Parties to comply with the requirements of
Section 6.01(a) of the Credit Agreement for the fiscal year ended December 31,
2010 and to deliver the related certificates and information required under
Section 6.01(d), 6.01(f), 6.02(a) and 6.02(d) (the “Specified Defaults”).

 

(3)                                  The Required Lenders are, on the terms and
conditions stated below, willing to grant the request of the Borrower and the
Borrower and the Required Lenders have agreed to amend the Credit Agreement as
hereinafter set forth.

 

SECTION 1.                            Waiver.  (a)  In reliance upon the
representations, warranties and covenants of Borrower and the other Loan Parties
contained in this Amendment, and subject to the terms and conditions of this
Amendment, the Lenders hereby waive, solely for the period commencing on the
date of this Amendment through the Waiver Termination Date, the Specified
Defaults.

 

(b)                                 On the Waiver Termination Date, without any
further action by the Agent and the Lenders, all of the terms and provisions set
forth in the Loan Documents with respect to Defaults thereunder that are waived
hereunder and not cured prior to the Waiver Termination Date shall have the same
force and effect as if this Amendment had not been entered into by the parties
hereto, and the Agent and the Lenders shall have all of the rights and remedies
afforded to them under the Loan Documents with respect to any such Defaults as
though no waiver had been granted by them hereunder.

 

Each Lender reserves the right, in its discretion, to exercise any or all of its
rights and remedies under the Credit Agreement and the other Loan Documents as a
result of any Event of Default which may be continuing on the date hereof or any
Event of Default which may occur after the date hereof (other than the Specified
Defaults), and each Lender has not waived any such Event of Default (other than
the Specified Defaults), rights or remedies, and nothing in this Amendment, and
no delay on

 

--------------------------------------------------------------------------------


 

its part in exercising any such rights or remedies, should be construed as a
waiver of any such Events of Default (other than the Specified Defaults), rights
or remedies.

 

SECTION 2.                            Amendments to Credit Agreement.  The
Credit Agreement is, effective as of the date hereof and subject to the
satisfaction of the conditions precedent set forth in Section 3, hereby amended
as follows:

 

(a)                                  Section 1.01 is amended by adding the
following new definition thereto in the proper alphabetical order:

 

“Amendment No. 4 Effective Date” means the date of effectiveness of the Waiver
and Amendment No. 4 to the Credit Agreement, dated as of April 1, 2011.

 

(b)                                 The definition of Maturity Date is amended
and restated in full to read as follows:  ““Maturity Date” shall mean April 15,
2012.”

 

(c)                                  Section 7.13 and Section 7.18 of the Credit
Agreement are each amended and restated in full as set forth in Exhibit A to
this Amendment.

 

(d)                                 Article 6 is amended by adding thereto a new
Section 6.22, to read as follows:

 

“Section 6.22 Progression Plan. Within 30 days following the Amendment No. 4
Effective Date, the Borrower shall prepare a progression plan to address
material weaknesses and plans to report and monitor project economics, with
delivery to the Administrative Agent and the Lenders of progress reports in
respect thereof at the end of each succeeding calendar month, in each case in
form reasonably satisfactory to the Administrative Agent.”

 

SECTION 3.                            Conditions of Effectiveness.  This
Amendment shall become effective as of the date first above written (the
“Effective Date”) when, and only when, each of the following conditions shall
have been satisfied:

 

(a)                                  The Agent shall have received counterparts
of this Amendment executed by the Borrower and the Required Lenders or, as to
any of the Lenders, advice satisfactory to the Agent that such Lender has
executed this Amendment and the consent attached hereto (the “Consent”) executed
by each Guarantor and Grantor.

 

(b)                                 A certificate signed by a duly authorized
officer of the Borrower stating that:

 

(i)                                     each of the representations and
warranties contained in Article V of the Credit Agreement and each other Loan
Document is true and correct in all material respects on and as of the date
hereof, as if made on and as of such date, except to the extent that such
representations and warranties relate to a specific date, in which case such
representations and warranties shall be true and correct in all material
respects as of such specific date; provided, however, that references in the
Credit Agreement to “this Agreement” and references in each other Loan Document
to the “Credit Agreement” shall be deemed to refer to the Credit Agreement as
amended hereby; and

 

(ii)                                  no event has occurred and is continuing
that constitutes a Default (other than the Specified Defaults).

 

2

--------------------------------------------------------------------------------


 

(c)                                  The Borrower shall have paid to the Agent,
for the account of each Lender executing this Amendment within the time period
required by the Agent, in accordance with its Pro Rata Share, a nonrefundable
fee equal to 1.00% in respect of such Lender’s Pro Rata Share of the Maximum
Availability as in effect on the date hereof.

 

(d)                                 The Borrower shall have paid all accrued
fees and expenses of the Agent and the Lenders (including all reasonable fees
and out-of-pocket costs and expenses of legal counsel and advisors to the Agent)
for which invoices in reasonable detail have been provided to Borrower

 

SECTION 4.                            Reference to and Effect on the Loan
Documents.  (a)  On and after the effectiveness of this Amendment, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or
words of like import referring to the Credit Agreement, and each reference in
the Notes and each of the other Loan Documents to “the Credit Agreement”,
“thereunder”, “thereof” or words of like import referring to the Credit
Agreement, shall mean and be a reference to the Credit Agreement, as amended by
this Amendment.

 

(b)                                 The Credit Agreement, as specifically
amended by this Amendment, is and shall continue to be in full force and effect
and are hereby in all respects ratified and confirmed.

 

(c)                                  The execution, delivery and effectiveness
of this Amendment shall not, except as expressly provided herein, operate as a
waiver of any right, power or remedy of any Lender or the Agent under any of the
Loan Documents, nor constitute a waiver of any provision of any of the Loan
Documents.

 

(d)                                 This Amendment shall constitute a Loan
Document for all purposes of the Credit Agreement and the other Loan Documents.

 

SECTION 5.                            Fees, Costs and Expenses

 

(a)                                  Ticking Fee.  The Borrower shall pay, to
each Lender executing this Amendment within the time period required by the
Agent, in accordance with its Pro Rata Share, a nonrefundable fee (the “Ticking
Fee”) of 1.00% per Quarter (calculated on the basis of the actual number of days
elapsed in a year of 360 days) based on such Lender’s Pro Rata Share of the
Maximum Availability, such fee to accrue from and after the Effective Date
through the date such Lender no longer has a Pro Rata Share of the Maximum
Availability and to be payable in arrears on each of the dates specified in
clause (a) of the definition of Interest Payment Date.

 

(b)                                 Costs and Expenses.  The Borrower agrees to
pay on demand all costs and expenses of the Agent in connection with the
preparation, execution, delivery and administration, modification and amendment
of this Amendment and the other instruments and documents to be delivered
hereunder (including, without limitation, the reasonable fees and expenses of
counsel for the Agent) in accordance with the terms of Section 11.04 of the
Credit Agreement.

 

SECTION 6.                            Release.  In further consideration of the
execution of this Amendment by Administrative Agent and Lenders, each Loan
Party, individually and on behalf of its successors (including, without
limitation, any trustees acting on behalf of such Loan Party and any
debtor-in-possession with respect to such Loan Party), assigns, subsidiaries and
Affiliates, hereby forever releases each Agent, each Lender and their respective
successors, assigns, participants, parents, subsidiaries, Affiliates, officers,
employees. directors, agents and attorneys (collectively, the “Releasees”) from
any and all debts, claims, demands, liabilities, responsibilities, disputes,
causes, damages, actions and causes of actions (whether at law or in equity) and
obligations of every nature whatsoever, whether liquidated or

 

3

--------------------------------------------------------------------------------


 

unliquidated, whether known or unknown, whether matured or unmatured, whether
fixed or contingent that such Loan Party has or may have against the Releasees,
or any of them (collectively, the “Claims”), which arise from or relate to any
actions which the Releasees, or any of them, may have taken or omitted to take
in connection with the Credit Agreement or the other Loan Documents prior to the
Effective Date (including, without limitation, with respect to the Obligations,
any Collateral, the Credit Agreement, any other Loan Document and any third
parties liable in whole or in part for the Obligations).  This provision shall
survive and continue in full force and effect whether or not each Loan Party
shall satisfy all other provisions of this Agreement, the Credit Agreement or
the other Loan Documents.  Notwithstanding anything in this Agreement, the
Claims shall not include any obligations of the Releasees under the Credit
Agreement, as amended hereby, the Loan Documents, as amended hereby, or this
Agreement.

 

SECTION 7.                            Execution in Counterparts.  This Amendment
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute but one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Amendment by telecopier or electronic email of a .pdf copy shall be effective as
delivery of a manually executed counterpart of this Amendment.

 

SECTION 8.                            Governing Law.  This Amendment shall be
governed by, and construed in accordance with, the laws of the State of
New York.

 

[Remainder of Page Intentionally Blank]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

GEOKINETICS HOLDINGS USA, INC.,

as Borrower

 

By

/s/ Gary L. Pittman

 

 

Name: Gary L. Pittman

 

 

Title: Executive Vice President & CFO

 

 

--------------------------------------------------------------------------------


 

ROYAL BANK OF CANADA,

as Agent

 

By

/s/ Ann Hurley

 

 

Name: Ann Hurley

 

 

Title: Manager, Agency

 

 

--------------------------------------------------------------------------------


 

ROYAL BANK OF CANADA,

as Lender

 

By

/s/ Leslie P. Vowell

 

 

Name: Leslie P. Vowell

 

 

Title: Attorney-in-Fact

 

 

--------------------------------------------------------------------------------


 

PNC Bank, N.A.,

as Lender

 

By

/s/ Anita Inkollu

 

 

Name: Anita Inkollu

 

 

Title: Vice President

 

 

--------------------------------------------------------------------------------


 

Capital One N.A.,

as Lender

 

By

/s/ Frank Crifasi

 

 

Name: Frank Crifasi

 

 

Title: Vice President

 

 

--------------------------------------------------------------------------------


 

SFS, Inc.,

as Lender

 

By

/s/ Uri Sky

 

 

Name: Uri Sky

 

 

Title: VP Credit

 

 

--------------------------------------------------------------------------------


 

CONSENT

 

Dated as of April 1, 2011

 

The undersigned,                                                   , a
                               corporation, as Guarantor under the Guaranty
dated February 12, 2010 (the “Guaranty”) in favor of the Agent and the Lenders
parties to the Credit Agreement referred to in the foregoing Amendment, hereby
consents to such Amendment and hereby confirms and agrees that notwithstanding
the effectiveness of such Amendment, the Guaranty is, and shall continue to be,
in full force and effect and is hereby ratified and confirmed in all respects,
except that, on and after the effectiveness of such Amendment, each reference in
the Guaranty to the “Credit Agreement”, “thereunder”, “thereof” or words of like
import shall mean and be a reference to the Credit Agreement, as amended by such
Amendment.

 

 

[NAME OF GUARANTOR]

 

By

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

CONSENT

 

Dated as of  April  1, 2011

 

The undersigned,                                                   , a
                               corporation, as Grantor under the Pledge and
Security Agreement dated February 12, 2010 (the “Pledge and Security Agreement”)
in favor of the Agent and the Lenders parties to the Credit Agreement referred
to in the foregoing Amendment, hereby consents to such Amendment and hereby
confirms and agrees that notwithstanding the effectiveness of such Amendment,
the Pledge and Security Agreement is, and shall continue to be, in full force
and effect and is hereby ratified and confirmed in all respects, except that, on
and after the effectiveness of such Amendment, each reference in the Pledge and
Security Agreement to the “Senior Credit Agreement”, “thereunder”, “thereof” or
words of like import shall mean and be a reference to the Credit Agreement, as
amended by such Amendment.

 

 

[NAME OF GRANTOR]

 

By

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Section 7.13  Total Leverage Ratio.  Permit the Total Leverage Ratio for any
Test Period ending on the last day of a fiscal month set forth below to be
greater than the ratio set forth opposite such Test Period below:

 

For the Fiscal Month Ending

 

Total Leverage Ratio

January 31, 2011

 

7.00:1.00

 

 

 

February 28, 2011

 

6.25:1.00

 

 

 

March 31, 2011

 

7.00::1.00

 

 

 

April 30, 2011

 

6.00:1.00

 

 

 

May 31, 2011

 

5.00:1.00

 

 

 

June 30, 2011

 

4.25:1.00

 

 

 

July 31, 2011 and thereafter

 

3.50:1.00

 

Section 7.18  Consolidated Adjusted EBITDA.  Permit the Consolidated Adjusted
EBITDA for the Parent and its Subsidiaries for each period set forth below to be
less than the amount set forth opposite such period below.

 

For the Period

 

Amount (in thousands)

 

 

 

 

 

On and from October 1, 2010 until and including January 31, 2011

 

$

40,000

 

 

 

 

 

On and from October 1, 2010 until and including February 28, 2011

 

$

46,000

 

 

 

 

 

On and from October 1, 2010 until and including March 31, 2011

 

$

44,000

 

 

 

 

 

On and from October 1, 2010 until and including April 30, 2011

 

$

50,000

 

 

 

 

 

On and from October 1, 2010 until and including May 31, 2011

 

$

61,000

 

 

 

 

 

On and from October 1, 2010 until and including June 30, 2011

 

$

75,000

 

 

--------------------------------------------------------------------------------


 

On and from October 1, 2010 until and including July 31, 2011

 

$

89,000

 

 

 

 

 

On and from October 1, 2010 until and including August 31, 2011

 

$

99,000

 

 

 

 

 

On and from October 1, 2010 until and including September 30, 2011

 

$

104,000

 

 

 

 

 

On and from November 1, 2010 until and including October 31, 2011

 

$

107,000

 

 

 

 

 

On and from December 1, 2010 until and including November 30, 2011

 

$

103,000

 

 

 

 

 

On and from January 1, 2011 until and including December 31, 2011

 

$

100,000

 

 

--------------------------------------------------------------------------------